Relying on G. L. c. 30, § 9A, the veterans’ tenure act, the plaintiff challenges an order by the defendant demoting him from the rank of major to the rank of captain in the Department of State Police. A judge in the Superior Court allowed the defendant’s motion for summary judgment, ruling that the matter became moot when the plaintiff retired before his demotion took effect. The judge rejected the plaintiff’s contention that he had been constructively discharged. The Appeals Court affirmed the judgment, but on a different basis. Greaney v. Colonel, Dep’t of State Police, 52 Mass. App. Ct. 789 (2001). For reasons explained fully in its opinion, the court held that the veterans’ tenure act “does not apply to a demotion of a major in the department.” Id. at 795. Given its holding that the statute was inapplicable, the court stated that it “need not reach the question whether there was a constructive discharge.” Id.1
We granted the plaintiff’s application for further appellate review. We agree that the judgment should be affirmed for the reasons stated by the Appeals Court. Therefore, like the Appeals Court, we do not reach the issue of constructive discharge.

Judgment affirmed.


 In the same opinion, the Appeals Court also decided a companion case brought by William F. Cronin. Shortly after the opinion was issued, a stipulation of dismissal was entered in the Superior Court.